PER CURIAM.
Tarell Dwight Reaves appeals his judgments and sentences for first-degree murder, armed robbery with a firearm, and possession of a firearm during the commission of a felony. Although Mr. Reaves raised several issues in his appeal, only his challenge concerning his convictions for both armed robbery with a firearm and possession of a firearm during the commission of a felony has merit. Because dual convictions for these offenses are barred by the prohibition against double jeopardy, we vacate the conviction .for possession of a firearm during the commission of a felony. See Cleveland v. State, 587 So.2d 1145 (Fla.1991); Graham v. State, 559 So.2d 410 (Fla. 2d DCA 1990).
Judgments and sentences affirmed as modified.
RYDER, A.C.J., and FRANK and ALTENBERND, JJ., concur.